Citation Nr: 0842964	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  02-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbar muscle strain.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a right ankle disability.

3.  Entitlement to an increased rating for residuals of a 
cervical spine fracture, currently evaluated as 20 percent 
disabling.

4.  Entitlement to service connection for sleep apnea, 
claimed as secondary to service-connected physical or 
psychiatric disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1986, with a period of active duty for training from April to 
September 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from July 2002 and September 2003 rating decisions.  

In the July 2002 rating decision, the RO, inter alia, 
determined that there was no clear and unmistakable error 
(CUE) in a May 7, 1987 rating decision; denied a rating in 
excess of 20 percent for residuals of a cervical spine 
fracture; denied Dependents' Educational Assistance (DEA); 
and granted service connection and assigned an initial 10 
percent rating, each, for lumbar muscle strain and for right 
ankle disability, effective March 8, 2001.  In August 2002, 
the veteran filed a notice of disagreement (NOD) with the CUE 
determination, the denial of an increased rating for 
residuals of a cervical spine fracture, and the initial 
rating assigned for lumbar muscle strain.  A statement of the 
case (SOC) regarding these matters was issued in November 
2002.  In December 2002, the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) as to the issues addressed in the November 2002 SOC, 
and expressed his disagreement with the initial rating 
assigned for the service-connected right ankle disability.  
In a July 2003 rating decision, the RO granted DEA, 
representing a full grant of that benefit sought.  

In the September 2003 rating decision, the RO denied service 
connection for sleep apnea.  The veteran filed an NOD with 
this denial in January 2004.  In June 2004, the RO issued 
SOCs regarding the claims for an initial rating in excess of 
10 percent for a right ankle disability and service 
connection for sleep apnea.  The veteran's representative 
filed a substantive appeal (via a statement accepted in lieu 
of a VA Form 9) in July 2004.  

Because the veteran has disagreed with the initial ratings 
assigned following the grants of service connection for his 
lumbar muscle strain and right ankle disability, the Board 
has characterized these issues on appeal in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In May 2006, the Board found that there was no CUE in the May 
7, 1987 rating decision, and remanded the claims remaining on 
appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development.  After completing 
the requested development, the AMC continued the denials of 
the claims (as reflected in an August 2008 supplemental SOC 
(SSOC)), and returned these matters to the Board for further 
appellate consideration.  

The Board's decision on the claims for higher initial ratings 
for lumbar muscle strain and for right ankle disability, as 
well as the claim for an increased rating for residuals of a 
cervical spine fracture, is set forth below.  The claim for 
service connection for sleep apnea, claimed as secondary to 
service-connected physical or psychiatric disabilities, is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the AMC, in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  From the March 8, 2001 effective date of the grant of 
service connection to September 26, 2003, the veteran's 
lumbar muscle strain was manifested by forward flexion to 65 
degrees, with characteristic pain on motion, but without 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position; the veteran's 
service-connected lumbar spine disability was not shown to 
involve incapacitating exacerbations of arthritis or 
intervertebral disc syndrome (IVDS).  

3.  From September 26, 2003 to June 19, 2007, the veteran's 
lumbar muscle strain was manifested by low back pain, with no 
evidence of incapacitating exacerbations of arthritis, 
separately ratable neurological manifestations of the 
service-connected lumbar muscle strain, or IVDS; the medical 
evidence during this period is negative for range of motion 
testing of the lumbar spine.  

4.  Since June 19, 2007, the veteran's lumbar muscle strain 
has been manifested by forward flexion to 30 degrees, with no 
evidence of ankylosis, separately ratable neurological 
manifestations of the service-connected lumbar muscle strain, 
or IVDS.  

5.  Since the March 8, 2001 effective date of the grant of 
service connection, the evidence reflects that the veteran's 
right ankle disability has been manifested by no more than 
moderately limited motion.  

6.  Prior to September 26, 2003, the veteran's cervical spine 
disability was manifested by moderate limitation of motion, 
with no evidence of abnormal mobility requiring a neck brace, 
residuals of vertebra fracture with cord involvement, or 
requiring bed rest or long leg braces; there was no evidence 
of ankylosis or medical evidence of IVDS.  

7.  Since September 26, 2003, the veteran's cervical spine 
disability has been manifested by forward flexion to 35 
degrees, with some discomfort, with no evidence of increased 
limitation of motion or pain on repetitive use, IVDS, or 
separately ratable neurological manifestations for which the 
veteran is not already in receipt of compensation.  





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for lumbar muscle strain, for the period from March 
8, 2001 to June 19, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5292, 5295 (as in effect 
prior to September 26, 2003); General Rating Formula for 
renumbered Diagnostic Codes 5237-5243 (as in effect since 
September 26, 2003).  

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 40 percent rating for lumbar muscle 
strain, from June 19, 2007, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71, 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2008).  

3.  The criteria for an initial rating in excess of 10 
percent for a right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5271 (2008).  

4.  The criteria for a rating in excess of 20 percent for 
residuals of a cervical spine fracture have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 
4.14, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5285, 5290 
(as in effect prior to September 26, 2003); General Rating 
Formula for renumbered Diagnostic Codes 5237-5243 (as in 
effect since September 26, 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an April 2004 post-rating letter provided 
notice regarding the information and evidence needed to 
substantiate the claim for a higher rating for the service-
connected right ankle disability.  A May 2006 post-rating 
letter advised the veteran of the information and evidence 
needed to substantiate his claims for an initial rating in 
excess of 10 percent for lumbar muscle strain, an initial 
rating in excess of 10 percent for a right ankle disability, 
and a rating in excess of 20 percent for residuals of a 
cervical spine fracture.  Both of these letters provided 
notice regarding what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA, and specifically informed the 
veteran to submit any evidence in his possession pertinent to 
the claims (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The May 2006 letter also 
provided the veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the April 
2004 and May 2006 letters, and opportunity for the veteran to 
respond, the August 2008 SSOC reflects readjudication of the 
claims.  Hence, the veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the May 2006 notice letter, which informed the 
veteran of the information and evidence necessary to 
substantiate his claim for an increased rating for his 
service-connected cervical spine disability, and explained 
how disability ratings are determined, and the August 2008 
SSOC, which included the pertinent rating criteria, satisfies 
the notice requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned notice is 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claim for an increased rating.  In this regard, during the 
June 2007 VA examination, the veteran reported that he could 
only rotate his neck so far, and that, when he was working 
for the Post Office, he could not drive a truck if he had to 
turn it to the left particularly.  He also reported that he 
was generally able to perform all activities of daily living.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vasquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
veteran's statements regarding the effects of his cervical 
spine disability on his daily life, the Board finds that, the 
record also indicates that the veteran has demonstrated that 
he has actual knowledge of the information and evidence 
needed to establish an increased rating.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided herein.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of December 2001, 
November 2006, and June 2007 VA examinations.  Also of record 
and considered in connection with the appeal are various 
statements submitted by the veteran and his representative, 
on his behalf.  The Board also finds that, as regards these 
matters, no additional RO action to further develop the 
record is warranted. 

The Board notes that, during VA treatment for PTSD in January 
2004, the veteran reported that he had begun receiving Social 
Security Disability Insurance (SSDI).  Records regarding a 
claim for disability benefits from the Social Security 
Administration (SSA) are not of record,; however, review of 
the claims file reveals that any such records are not 
pertinent to the claims decided herein.  In this regard, a 
September 2002 record of VA treatment indicates that the 
veteran took a leave of absence from work due to an 
exacerbation of his PTSD-related symptoms.  Another record of 
treatment, from later in September 2002, reflects that the 
veteran was temporarily laid off work until his severe 
daytime sleepiness could be better evaluated and treated, and 
the assessment was that obstructive sleep apnea may be 
contributing to the veteran's sleep dysfunction.  In a 
November 2002 letter, the veteran's VA physician reported 
that he was unable to work due to sleep apnea.  The foregoing 
indicates that the records regarding a claim for disability 
benefits with SSA would relate to PTSD and sleep apnea.  
There has been no argument that the SSA records are pertinent 
to the claims being adjudicated in this decision as to 
require that additional adjudication resources be expended to 
obtain these records.  See 38 U.S.C.A. § 5103A(b),(c); Baker 
v. West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 
Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters decided herein, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A.  Higher Initial Ratings

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

1.  Lumbar Muscle Strain

The July 2002 rating decision granted service connection and 
assigned an initial 10 percent rating for lumbar muscle 
strain, pursuant to Diagnostic Code 5295, effective March 8, 
2001.  

Initially, the Board points out that, effective September 26, 
2003, VA revised the criteria for rating all disabilities of 
the spine.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v.  Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO (to include the AMC) has considered the 
claim under both the former and revised applicable criteria, 
and has given the appellant notice of both criteria in the 
August 2008 SSOC.  Hence, there is no due process bar to the 
Board also considering the claim in light of the former and 
revised applicable rating criteria.

As a final preliminary matter, the Board notes that, while 
the AMC also included the former and revised criteria for 
rating IVDS in the August 2008 SSOC, there have been no 
findings of IVDS in the lumbar spine in the medical evidence 
of record.  As IVDS has not been shown to be a characteristic 
of the veteran's lumbar muscle strain, the Board has not 
considered the criteria for rating IVDS in evaluating this 
disability.  



a.  Prior to September 26, 2003

Under the criteria in effect prior to September 26, 2003, 
former Diagnostic Code 5295 provided a 10 percent rating for 
lumbosacral strain with characteristic pain on motion; a 20 
percent rating for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a 40 percent rating for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the pertinent evidence in light of the above, the 
Board finds that an initial rating in excess of 10 percent 
for the veteran's lumbar muscle strain, for the period prior 
to September 26, 2003, is not warranted.  

The medical evidence during this period includes the report 
of a December 2001 VA examination.  The veteran described low 
back pain, which he felt was due to his ankle pain and 
difficulty walking.  He reported that he was unable to bend 
frequently.  On examination, posture and gait appeared 
normal.  Although the veteran described difficulty standing 
and walking for prolonged periods, there was no difficulty 
during short periods on examination.  Range of motion testing 
of the lumbar spine revealed flexion to 65 degrees (normal 
being 95 degrees), extension to 30 degrees (normal being 35 
degrees), lateral flexion to 30 degrees, bilaterally (normal 
being to 40 degrees), and normal rotation, to 35 degrees, 
bilaterally.  The examiner noted that the veteran had painful 
motion, and range of motion was additionally limited by pain.  
There was no evidence of muscle spasm, tenderness, or 
weakness, and straight leg raising was negative bilaterally.  
Neurological examination revealed no evidence of muscle 
atrophy in the lower extremities.  Muscle strength and 
reflexes were normal in the lower extremities.  X-ray of the 
lumbar spine revealed minimal degenerative changes with small 
osteophytes at L3-4 and L4-5.  Intervertebral disc spaces 
were maintained and there was no spondylolysis or 
spondylolisthesis.  

The pertinent diagnosis was lumbar muscle strain.  The 
examiner noted that there was decreased range of motion but 
no significant findings on X-ray.  The examiner opined that 
the veteran's lumbar strain was likely due to his bilateral 
ankle pain as well as his excess body weight.  The examiner 
added that the veteran's conditions (referring to his ankles, 
cervical spine, and lumbar spine) would affect his usual 
occupation and daily activity by causing more pain with 
standing and walking for prolonged periods.  In addition, 
physical labor which required bending and lifting would be 
difficult.  The examiner added that the veteran's report of 
significant low back pain was not corroborated by examination 
or X-ray, thus, a sedentary work position should not cause 
problems.  

Records of VA treatment from March 2000 to September 2003 
reflect that, in February 2001, the veteran complained of a 
history of low back pain, which had recently bothered him 
more, and denied radiation of his pain.  The pertinent 
assessment was chronic low back pain.  On musculoskeletal 
examination during treatment in August 2002, there was no 
muscle weakness, joint stiffness, or decreased range of 
motion.  On neurological examination, there was slight 
transient sensory loss in the feet and ankles, bilaterally, 
with no weakness or paralysis.  The veteran was to have a 
follow-up appointment with neurology.  EMG-NCV testing was 
conducted in September 2002.  The physician noted that the 
study was being conducted to rule out peripheral neuropathy, 
in light of impaired sensation in the legs.  The nerve 
conduction studies were within normal limits, and the 
impression was a normal EMG nerve conduction study.  In May 
2003, the veteran presented for follow-up treatment after 
being hit on the side by a side mirror of a vehicle moving at 
a slow speed.  He reported that he had been fine the day 
before, but his back became worse when he attempted to do 
sit-ups.  The impression was back sprain for recent trauma.  
The veteran returned the following week, at which time 
examination revealed full back flexion, with negative 
straight leg raising.  The pertinent assessment was back 
strain, improved.  

As the foregoing indicates, for the period prior to September 
26, 2003, there is no showing that the veteran's lumbar spine 
disability could be characterized as moderate lumbosacral 
strain, so as to warrant a 20 percent rating under Diagnostic 
Code 5295.  In this regard, there was no evidence of muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position.  Rather, the 
December 2001 examiner specifically noted that there was no 
muscle spasm on examination.  As such, during this period, 
the veteran's symptoms more nearly approximated the criteria 
for a 10 percent rating under former Diagnostic Code 5295.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The Board has also considered the veteran's entitlement to an 
initial rating in excess of 10 percent during the period in 
question under Diagnostic Code 5292, the former diagnostic 
code for rating limitation of motion of the lumbar spine.  
Pursuant to this diagnostic code, a 10 percent rating is 
warranted for slight limitation of motion of the lumbar 
spine, while moderate and severe limitation warrant ratings 
of 20 and 40 percent, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  

The Board finds that an initial rating in excess of 10 
percent is also not warranted under former Diagnostic Code 
5292.  In this regard, on VA examination in December 2001, 
the veteran had flexion to 65 degrees, extension was limited 
by only 5 degrees, lateral flexion was limited by only 10 
degrees in each direction, and rotation was full bilaterally.  
Moreover, musculoskeletal examination in August 2002 revealed 
no decreased range of motion, and the veteran had full back 
flexion during VA treatment in May 2003.  These findings more 
nearly approximate mild limitation of motion.  As such, a 
rating in excess of 10 percent is not warranted under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

The Board further finds that, for the period prior to 
September 26, 2003, the initial 10 percent rating assigned 
adequately compensates the veteran for any functional loss 
due to pain, weakness, and fatigability.  As regards the 
DeLuca factors, the December 2001 examiner noted that there 
was no weakness on examination, but that there was painful 
motion and the range of motion was limited by pain.  Even 
considering the effect of pain, the veteran's range of motion 
was still indicative of no more than mild limitation of 
motion, as he had flexion to 65 degrees, and, in discussing 
the effect of the veteran's condition on his usual occupation 
and daily activity, the examiner noted that the veteran's 
reports of significant low back pain were not corroborated by 
examination or X-ray.  Based on the foregoing, the Board does 
not find that the veteran's symptoms are shown to be so 
disabling as to warrant a higher rating under either 
Diagnostic Code 5292 or 5295.  Hence, consideration of the 
DeLuca factors provides no basis for assignment of any higher 
rating under the applicable rating criteria.  

The Board has considered the fact that the December 2001 X-
ray of the lumbar spine revealed minimal degenerative 
changes.  Despite this report, the examiner described no 
significant findings on X-ray, and there are no diagnoses of 
arthritis in the lumbar spine.  Nevertheless, in light of the 
X-ray evidence of degenerative changes, the Board notes that 
an initial rating in excess of 10 percent would also not be 
warranted under Diagnostic Code 5003.  Pursuant to this 
diagnostic code, a 10 percent rating is warranted for 
degenerative arthritis established by X-ray findings with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A higher rating of 20 percent 
requires X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  There is no medical evidence of any 
incapacitating exacerbations of arthritis during the period 
prior to September 26, 2003.  As such, an initial rating in 
excess of 10 percent is not warranted under this diagnostic 
code.  

The Board also finds that, during the period in question, 
there are no other potentially applicable diagnostic codes 
pursuant to which any higher rating could be assigned.  In 
this regard, the Board notes that the veteran was not found 
to have residuals of a fracture of the vertebra, ankylosis of 
the spine, or IVDS.  Although the December 2001 examiner 
noted that there was evidence of neuritis in the feet, the 
same examiner opined that decreased sensation in the hands 
and feet was a residual of the cervical spine disability.  As 
such, there is no evidence of neurological manifestations of 
the veteran's service-connected lumbar muscle strain.  Hence, 
rating under the former diagnostic codes evaluating these 
conditions is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289, 5293.  

Therefore, for the period from the effective date of the 
grant of service connection, March 8, 2001, through September 
25, 2003, a schedular rating in excess of 10 percent for 
lumbar strain is not warranted.  

b.  From September 26, 2003 to June 19, 2007

Under the revised spine rating criteria, effective September 
26, 2003, lumbosacral strain is rated under Diagnostic Code 
5237, however, all disabilities of the spine are rated under 
the General Rating Formula.  Pursuant to the General Rating 
Formula, unfavorable ankylosis of the entire spine warrants a 
maximum 100 percent rating; while unfavorable ankylosis of 
the entire thoracolumbar spine is given a 50 percent rating.  
Forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.   
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

Normal forward flexion of the thoracolumbar spine is from 0 
to 90  degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are from 0 to 30 degrees, and left and right  
lateral rotation are from 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71 
Plate V.

Considering the pertinent evidence for the period from 
September 26, 2003 to June 19, 2007, in light of the above-
noted criteria, the Board finds that an initial rating in 
excess of 10 percent for the veteran's lumbar muscle strain 
is not warranted for this period.

Records of VA treatment from September 2003 to October 2006 
reflect that, in November 2003, the veteran reported that he 
had been increasing his exercise to lose weight, and had 
noted an increase in low back pain, for which he took 
Ibuprofen with relief.  The assessment was some weight loss.  

The veteran was afforded a VA examination in November 2006.  
Inspection of the spine revealed normal posture, head 
position, and gait.  Muscle tone was normal and there was no 
atrophy.  Sensory examination of the lower extremities was 
normal.  Knee jerk and ankle jerk reflexes were also normal.  
X-ray of the lumbar spine revealed degenerative changes, 
primarily at the fact joints of the lower lumbar spine, with 
no fractures or subluxations.  The vertebral bodies were 
well-aligned.  The examiner noted that the veteran's lumbar 
pain was due to lumbar strain and degenerative changes.  

The Board notes that the medical evidence during the period 
in question does not include any range of motion testing 
regarding the lumbar spine.  In addition, while the November 
2006 VA examination indicated that there was muscle spasm, 
localized tenderness, or guarding severe enough to be 
responsible for abnormal gait or abnormal spinal contour, 
this finding is clearly related to the veteran's cervical 
spine, as the veteran's gait was normal on examination, and 
lumbar spine X-ray did not reveal any abnormal spinal contour 
(although X-ray revealed abnormal alignment of the vertebral 
bodies of the cervical spine).  

As there is no medical evidence during the period in question 
which indicates that the veteran's forward flexion of the 
lumbar spine was limited to 60 degrees or less, or the 
combined range of motion was limited to 120 degrees or less, 
and he was not noted to have any muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour in the lumbar spine, or ankylosis of the 
lumbar or entire spine, the Board finds that a rating in 
excess of 10 percent for the period in question for lumbar 
muscle strain, under the revised rating criteria, is not 
warranted.  

Considering the DeLuca factors, the Board, again, finds that 
the 10 percent rating assigned during this period adequately 
compensates the veteran for any functional loss due to pain, 
weakness, and fatigability.  In this regard, the November 
2006 examiner indicated that the veteran's occupational 
activities were affected by his spine (without designating 
whether he was referring to the cervical spine, lumbar spine, 
or both) in that he had decreased mobility, decreased 
strength in the upper extremity, and pain.  However, as the 
revised criteria provide that disabilities of the spine are 
rated based on limitation of motion with or without symptoms 
such as pain, the Board finds that, even considering the 
finding that the veteran was affected by pain, the DeLuca 
factors do not provide a basis for assignment of any higher 
rating for the veteran's lumbar spine disability under the 
General Rating Formula.  

While, under Note (1) of the General Rating Formula, VA must 
also consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the veteran's service-connected cervical spine 
disability, such would not be the case here.  As the November 
2006 VA examination revealed normal sensory examination of 
the lower extremities, and normal reflexes in the knees and 
ankles, the medical evidence does not support the finding of 
any separately ratable neurological abnormalities or 
manifestations associated with the service-connected lumbar 
muscle strain.  See 38 C.F.R. § 4.71a, Note 1 to the General 
Rating Formula for renumbered Diagnostic Codes 5237-5243 
(2008).  Also, as explained above, as there is no medical 
evidence of IVDS in the lumbar spine, the rating criteria 
specific to rating IVDS (i.e., as set forth in the Formula 
for Rating IVDS on the Basis of Incapacitating Episodes) are 
not applicable.  

In addition, despite the finding of degenerative changes in 
the lumbar spine on X-ray in November 2006, there is no 
medical evidence of any incapacitating exacerbations of 
arthritis during the period in question.  As such, a rating 
in excess of 10 percent is not warranted under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.    

Therefore, for the period from September 26, 2003 to June 19, 
2007, a schedular rating in excess of 10 percent for lumbar 
muscle strain is not warranted.  

c.  Since June 19, 2007

The veteran underwent VA examination again on June 19, 2007.  
He described low back problems since his in-service accident.  
He described his low back pain as 3 to 4 out of 10.  The 
veteran described some weakness and numbness.  He reported 
that he had a cane which he used in the past, but had not 
used for quite some time, and added that he was able to walk 
about a quarter of a mile, or 15 minutes, before he would 
have to sit down.  In general, the veteran was able to 
perform all activities of daily living, and liked swimming.  
Range of motion testing revealed forward flexion of the 
lumbar spine to 30 degrees, extension to 10 degrees, lateral 
flexion to 15 degrees, bilaterally, and rotation to less than 
10 degrees, bilaterally.  Straight leg raising was positive 
at 30 degrees, bilaterally, mostly with hamstring spasm.  
There was no change in either the range of motion or degree 
of discomfort on repetition.  Neurologic examination revealed 
deep tendon reflexes to be 2+ and symmetric in the knees and 
ankles.  Sensation to pinprick and light touch was slightly 
diminished in the lower extremities, but vibratory sense was 
intact throughout.  Motor strength was slightly diminished on 
the left.  

Considering the above medical evidence, reflecting forward 
flexion of the lumbar spine to 30 degrees, in light of the 
criteria for the General Rating Formula, and affording the 
veteran the benefit of the doubt, the Board finds that, as of 
the date of the June 2007 VA examination, the criteria for a 
40 percent rating for lumbar muscle strain are met.  

However, the Board finds that the criteria for a rating in 
excess of 40 percent are not met, as there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine or 
the entire spine, as required for a rating in excess of 40 
percent.  Moreover, despite the findings of slightly 
diminished sensation in the lower extremities on VA 
examination in June 2007, deep tendon reflexes were 2+ and 
symmetric.  In any event, the veteran is currently in receipt 
of 10 and 20 percent ratings for weakness in the right and 
left lower extremities, respectively, associated with 
residuals of cervical spine fracture.  To consider diminished 
sensation in the lower extremities again in evaluating the 
veteran's service-connected lumbar muscle strain would 
constitute "pyramiding" as prohibited by 38 C.F.R. § 4.14.  

Moreover, as the June 2007 VA examination did not reveal 
medical evidence of IVDS, rating criteria specific to rating 
IVDS (i.e., as set forth in the Formula for Rating IVDS on 
the Basis of Incapacitating Episodes) are not applicable.  

Under these circumstances, the Board finds that the criteria 
for assignment of a 40 percent, but no higher, rating for 
lumbar muscle strain, from June 19, 2007, are met.  

d.  All Periods

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule.  In addition, 
the Board finds that there is no showing that, during any 
period under consideration, the veteran's service-connected 
lumbar muscle strain has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (cited in the November 2002 SOC).  In this regard, 
the Board notes that this disability, alone, has objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating for each time 
frame.  The December 2001 VA examiner specifically opined 
that the veteran's low back pain would not cause problems in 
a sedentary work position.  Moreover, while the November 2006 
VA examiner noted that the veteran's spine problems had 
significant effects on his occupational activities, in that 
he had decreased mobility, decreased strength in the upper 
extremity, and pain, this opinion is clearly based on both 
the cervical and lumbar spine disabilities.  In addition, 
there is no evidence of record indicating that the lumbar 
muscle strain has necessitated frequent periods of 
hospitalization, or has otherwise rendered inadequate the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Boards finds that, while 
resolution of reasonable doubt the veteran's favor in 
assigning a 40 percent rating for lumbar muscle strain from 
June 19, 2007 is warranted, the preponderance of the evidence 
is against assignment of an initial rating greater than 10 
percent prior to that date, or a rating greater than 40 
percent after that date.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

2.  Right Ankle

The July 2002 rating decision granted service connection and 
assigned an initial 10 percent rating for a right ankle 
disability, pursuant to Diagnostic Code 5271, effective March 
8, 2001.  This diagnostic code provides a 10 percent rating 
for moderate limitation of motion of the ankle, while a 20 
percent rating is warranted for marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Standard range of ankle dorsiflexion is from 0 to 20 degrees, 
and plantar flexion is from 0 to 45 degrees.  See 38 C.F.R. 
§ 4.71, Plate II.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the criteria for an 
initial rating in excess of 10 percent for the veteran's 
service-connected right ankle disability have not been met at 
any time since the March 8, 2001 effective date of the grant 
of service connection for that disability.  

Records of VA treatment from December 2000 to October 2006 
include complaints regarding and treatment for the right 
ankle.  In December 2000, the veteran presented with 
complaints of bilateral ankle pain.  He reported paresthesias 
upon medial depression of the tarsal tunnel, bilaterally, 
however, he described the tingling as right over the area of 
tapping, and not extending distally or proximally.  Range of 
motion of the ankle was free and full without creptitation or 
joint pain.  Weight bearing examination revealed a relatively 
normal foot architecture and stance, with no excessive 
pronation or inversion noted.  

In March 2001, the veteran presented for evaluation of 
bilateral ankle pain.  Range of motion of the ankle was again 
free and full without crepitation or pain.  In June 2002, the 
veteran presented with pain in the right ankle corresponding 
to the sinus tarsi.  There was an absence of pain with range 
of motion of the ankle, which was full with no crepitus.  The 
assessment was sinus tarsi syndrome.  In September 2002, the 
veteran complained of neuropathy and left greater than right 
ankle instabilities, however, the physician noted that there 
were no anterior drawer or talar tilt signs on examination.  
The pertinent assessments were history of exostectomy and 
deltoid ligament repair, left; history of C5-6 dislocation 
from trauma; and previous EMG report normal.  In October 
2002, the veteran requested a right ankle brace, since both 
of his feet bothered him.  On examination, there was no pain 
on palpation to the right sinus tarsi region.  In October 
2005, the veteran described aching and tightness in his 
ankles.  On examination, the ankles had full range of motion.  
Later that month, the veteran's podiatrist noted that X-rays 
taken earlier in the month revealed arthritic changes to both 
ankle joints.  The pertinent assessment was bilateral ankle 
instability/arthritis secondary to fracture, multiple 
sprains.    

On VA examination in December 2001, the veteran described 
pain and swelling of his ankles on a daily basis, and 
reported that he used orthotics in his shoes.  On 
examination, the right ankle was normal in appearance, with 
dorsiflexion to 10 degrees, and plantar flexion to 35 
degrees.  The examiner noted that range of motion was 
additionally limited by pain.  X-ray of the right ankle was 
normal.  The diagnosis was right ankle condition.  
  
On VA examination in November 2006, the examiner noted that, 
while there was stiffness and pain in the right ankle, there 
was no deformity, giving way, instability, weakness, 
dislocation or subluxation, locking, effusion, flare-ups of 
joint disease, or inflammation.  Gait was normal and there 
was no evidence of abnormal weight bearing.  Range of motion 
testing revealed dorsiflexion from 0 to 20 degrees, and 
plantar flexion from 0 to 35 degrees, with no additional 
limitation of motion on repetitive use.  The examiner 
indicated that there was no inflammatory arthritis, joint 
ankylosis, ankle instability, or tendon abnormality.  He 
added that there was no varus or valgus angulation of the os 
calcis in relation to the tibia long axis.  X-ray of the 
right foot revealed mild degenerative changes, with no 
fractures or dislocations.  The examiner opined that the 
veteran's right ankle condition had significant effects on 
occupational activities due to decreased mobility, however, 
in describing other significant effects, the examiner 
indicated that the veteran is retired.  The examiner added 
that the right ankle disability had moderate effects on 
exercise, mild effects on chores, shopping, sports, 
recreation, and traveling, and no effects on feeding, 
bathing, dressing, toileting, or grooming.  

The veteran's right ankle disability was most recently 
evaluated during VA examination in June 2007.  On 
examination, the right ankle had no scars.  Dorsiflexion was 
to 20 degrees and plantar flexion was to 30 degrees.  The 
right hind foot was neutral to slight varus, and could be 
taken to 15 degrees of valgus and 30 degrees of varus.  There 
was no change in range of motion or discomfort on repeated 
range of motion testing.  

Based on the foregoing, the Board finds that limitation of 
motion of the right ankle has been no worse than moderate, 
and, as such, a higher rating under Diagnostic Code 5271 is 
not warranted.  In this regard, while range of motion testing 
conducted during the December 2001 VA examination revealed 
dorsiflexion and plantar flexion each limited by 10 degrees, 
records of VA treatment reflect full range of motion.  On VA 
examination in November 2006, dorsiflexion was full and 
plantar flexion was limited by only 10 degrees.  While the 
most recent VA examination revealed plantar flexion limited 
by 15 degrees, the veteran had full dorsiflexion.  Therefore, 
as dorsiflexion has been limited by no more than 10 degrees, 
and plantar flexion has been limited by no more than 15 
degrees, the Board finds that marked limitation of motion has 
not been shown.  Moreover, although the December 2001 VA 
examiner noted that there was additional limitation of motion 
due to pain, the November 2006 and June 2007 VA examiners 
specifically indicated that there was no additional 
limitation of motion on repetitive use.  As such, the Board 
finds that the DeLuca factors do not provide a basis for 
assignment of an initial rating in excess of 10 percent.  

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
right ankle disability.  In light of the X-ray evidence of 
degenerative changes, the Board has considered entitlement to 
a rating in excess of 10 percent under Diagnostic Code 5003, 
evaluating degenerative arthritis.  However, the November 
2006 VA examiner specifically stated that there were no 
incapacitating episodes of arthritis.  As such, the criteria 
for a higher rating under this diagnostic code are not met.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

While ratings in excess of 10 percent are available for 
ankylosis of the ankle, ankylosis of the subastragalar or 
tarsal joint in poor weight-bearing position, malunion of the 
os calcis or astragalus with marked deformity, or 
astragelectomy, the diagnostic codes evaluating these 
conditions are simply not applicable to the veteran's 
service-connected right ankle disability.  It is neither 
contended nor shown that the veteran's service-connected 
right ankle disability involves any of the aforementioned 
conditions.  As such, a higher initial rating under any of 
the diagnostic codes rating these conditions are not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, 5273, 5274.  

Finally, the Board finds that there is no showing that, at 
any point since the effective date of the grant of service 
connection, the veteran's service-connected right ankle 
disability has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited in the November 2002 SOC).  In this regard, the Board 
notes that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned 10 percent rating).  Rather, 
although the November 2006 VA examiner stated that the 
veteran's right ankle condition had a significant 
occupational effect, and that his decreased mobility impacted 
his occupational activities, in describing other significant 
effects, the examiner noted that the veteran was retired, and 
used to work at the stock market.  Moreover, the same 
examiner noted that, with the exception of exercise, which 
was moderately affected, daily activities were either not 
affected or only mildly affected.  There also is no objective 
evidence that the service-connected right ankle disability 
has warranted frequent periods of hospitalization, or that 
the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell, 9 Vet. App. at 
338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 
227.

For all the foregoing reasons, there is no basis for staged 
rating of the veteran's right ankle disability, pursuant to 
Fenderson (cited to above), and the claim for an initial 
rating in excess of 10 percent must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the assignment of 
any higher rating, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 

B.  Increased Rating

As with claims for higher initial ratings, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2008).  The following analysis is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

Historically, in a May 1987 rating decision, the RO initially 
granted service connection and assigned a 20 percent rating 
for residuals of a cervical spine fracture, pursuant to 
Diagnostic Code 5285-5290.  In March 2001, the veteran filed 
his current claim for an increased rating.  The July 2002 
rating decision continued the 20 percent rating for residuals 
of a cervical spine fracture, pursuant to Diagnostic Code 
5285-5290.  

Also noted above, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the spine.  As 
the RO (to include the AMC) has considered the claim for an 
increased rating for the service-connected cervical spine 
disability under both the former and revised applicable 
criteria, and has given the appellant notice of both criteria 
in the August 2008 SSOC, there is no due process bar to the 
Board also considering the claim in light of the former and 
revised applicable rating criteria.

The Board further notes that, while the AMC also included the 
former revised criteria for rating IVDS in the August 2008 
SSOC, there have been no findings of IVDS in the cervical 
spine in the medical evidence of record.  As IVDS has not 
been shown to be a characteristic of the veteran's service-
connected cervical spine disability, the Board has not 
considered the criteria for rating IVDS in evaluating this 
disability.  

1.  Prior to September 26, 2003

Under the rating criteria in effect prior to September 2003, 
residuals of fracture of a vertebra warranted a 100 percent 
rating for residuals of vertebra fracture with cord 
involvement, bedridden, or requiring long braces.  A 60 
percent rating was warranted if there was no spinal cord 
involvement but there was abnormal mobility requiring a neck 
brace (jury mast).  In other cases of vertebral fracture 
without spinal cord involvement, residuals of vertebral 
fracture were to be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (as in effect prior to September 26, 2003). 
 
Former Diagnostic Code 5290 provided a 10 percent rating for 
slight limitation of motion of the cervical spine, while a 20 
percent rating was assignable for moderate limitation of 
motion, and a 30 percent rating required severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (as in 
effect prior to September 26, 2003).  

Considering the pertinent evidence in light of the criteria 
in effect prior to September 26, 2003, the Board finds that a 
rating in excess of 20 percent for the veteran's service-
connected cervical spine disability, for the period prior to 
September 26, 2003, is not warranted.

Records of VA treatment from September 2000 to September 2003 
reflect that, in September 2000, the veteran presented for 
his initial primary care visit, and gave a history of his C5-
6 fracture.  On examination, there was decreased range of 
motion of the neck.  The pertinent assessment was multiple 
orthopedic problems.  In August 2002, the veteran complained 
of impaired sensation in his legs with recurrent falling 
since his in-service neck trauma.  Examination of the 
cervical spine revealed increased paravertebral muscle 
spasms, tenderness along C3-C7, and decreased range of 
motion.  The impression was status-post traumatic C5-6 
dislocation 17 years ago, and subjective complaints of 
anesthesia of lower limbs causing frequent falling.  The 
physician noted that neurological examination was normal 
except for absent pinprick throughout the entire body.  A 
September 2002 EMG was normal.  

On VA examination in December 2001, the veteran described the 
history of his in-service cervical spine fracture, resulting 
from a motor vehicle accident.  He complained of continued 
neck stiffness, pain with turning, numbness below the neck, 
and weakness in the upper and lower extremities, causing him 
to have multiple falls.  On examination, hand strength, 
posture, and gait were normal.  The veteran described 
difficulty with standing or walking for prolonged periods, 
but there was no difficulty during short periods on 
examination.  Examination of the cervical spine revealed no 
muscle spasm, tenderness, or painful motion.  Range of motion 
testing revealed flexion to 45 degrees (normal being 65 
degrees), extension to 30 degrees (normal being 50 degrees), 
lateral flexion to 25 degrees, bilaterally (normal being 40 
degrees), right rotation to 50 degrees and left rotation to 
45 degrees (normal being 80 degrees).  The examiner added 
that there were no DeLuca issues.  

On neurological examination, there was no evidence of muscle 
atrophy in the upper or lower extremities, and muscle 
strength and reflexes were normal bilaterally.  There was 
decreased sensation in the hands and feet in a stocking/glove 
distribution.  X-ray of the cervical spine revealed fusion of 
the C5-6 and C6-7 vertebrae.  The pertinent diagnosis was 
residuals of cervical spine fracture.  The examiner noted 
that there was evidence of decreased range of motion and 
decreased sensation of the hands and feet, which was also a 
residual of the fracture.  

The Board finds that the medical evidence as noted above does 
not demonstrate symptoms that warrant a rating in excess of 
20 percent for the cervical spine for the period prior to 
September 26, 2003.  In this regard, there is no indication 
that the veteran's service-connected cervical spine 
disability required a neck brace or long leg braces, or that 
the veteran was bedridden.  There is also no finding of a 
demonstrable deformity of a vertebral body.  Rather, the 
report of the December 2001 X-ray indicates that vertebral 
body heights were maintained, and there was no evidence of 
acute fracture or subluxation.  Thus, a rating in excess of 
20 percent under former Diagnostic Code 5285 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (as in 
effect prior to September 26, 2003).  

In addition, there is simply no evidence that the veteran 
experienced severe limitation of motion of the cervical 
spine, rather, the physician who examined the veteran in 
December 2001 found flexion of the cervical spine limited by 
only 20 degrees.  While there was limitation of motion, the 
veteran retained more than half of the full range of motion 
in each direction, and combined range of motion of the 
cervical spine was 220 degrees.  Thus, even considering the 
medical evidence of decreased range of motion, the limitation 
of motion of the cervical spine during the period in question 
can be characterized as no more than moderate.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (as in effect prior to 
September 26, 2003).  

Regarding functional impairment, the Board finds that the 
current 20 percent rating adequately compensates the veteran 
for any functional loss during the period in question.  In 
this regard, the December 2001 VA examiner specifically 
indicated that there was no painful motion and no DeLuca 
issues.  Based on the foregoing, the Board does not find that 
the veteran's symptoms are shown to be so disabling as to 
warrant a higher rating under Diagnostic Code 5290.  Hence, 
consideration of the DeLuca factors provides no basis for 
assignment of any higher rating under the applicable 
criteria.  

The Board also finds that, during the period in question, 
there are no other potentially applicable diagnostic codes 
pursuant to which any higher rating could be assigned.  In 
this regard, the Board notes that the veteran was not found 
to have ankylosis of the spine, or IVDS.  Hence, rating under 
the former diagnostic codes evaluating these conditions is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 
5287, 5293.  

Although the December 2001 examiner noted that the veteran 
had decreased sensation in his hands and feet which was a 
residual of his cervical fracture, the veteran is in receipt 
of 10 and 20 percent ratings for weakness in the right and 
left lower extremities, respectively, associated with 
residuals of cervical spine fracture, and 20 percent ratings, 
each, for upper extremity weakness associated with residuals 
of the cervical spine fracture.  As such, the Board finds 
that the neurological impairment described on VA examination 
December 2001 is contemplated in the aforementioned 
evaluations, and to consider these symptoms again in 
evaluating the cervical spine disability during the period in 
question would be "pyramiding" in violation of 38 C.F.R. 
§ 4.14.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a schedular rating in 
excess of 20 percent under the applicable rating criteria for 
the period prior to September 26, 2003.

2.  Since September 26, 2003

As noted above, effective September 26, 2003, the criteria 
for rating all spine disabilities are set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  Under 
the General Rating Formula, a 20 percent rating is warranted 
for forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or, the combined 
range of motion of the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is assignable for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assignable 
for unfavorable ankylosis of the entire cervical spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235- 5243.

Under the revised rating criteria, forward flexion and 
extension to 45 degrees, lateral flexion to 45 degrees in 
each direction, and rotation to 80 degrees in each direction, 
are considered normal range of motion of the cervical spine.  
38 C.F.R. § 4.71a, Plate V.  

Considering the pertinent evidence in light of the criteria 
in effect since September 26, 2003, the Board finds that a 
rating in excess of 20 percent for the veteran's service-
connected cervical spine disability, for the period since 
September 26, 2003, is not warranted.    

Records of VA treatment from September 2003 to October 2006 
do not include any specific findings regarding the veteran's 
service-connected cervical spine disability.  

On VA examination in November 2006, the veteran reported that 
he took Ibuprofen for neck pain about once a week.  X-ray of 
the cervical spine revealed post-traumatic or postoperative 
fusion of C5 and C6.  There was abnormal alignment of the 
vertebral bodies at the site of the fusion, but there was no 
change in alignment when compared to neutral views of the 
cervical spine from November 1998.  The examiner noted that 
the veteran's chronic neck pain was due to cervical spine 
fracture.  Examination of the cervical sacrospinals revealed 
no spasm or atrophy, but there was guarding, weakness, 
tenderness, and pain with motion.  The examiner opined that 
the muscle spasm, localized tenderness, or guarding was 
severe enough to be responsible for abnormal gait or abnormal 
spinal contour.  Inspection of the spine revealed normal 
posture and gait.  Muscle tone was normal and there was no 
muscle atrophy.  Sensory examination revealed decreased 
pinprick sensation in the right hand thumb and middle finger.  
Reflexes were normal.  

The veteran underwent VA examination again in June 2007.  He 
reported that he could only rotate his neck so far, and, so, 
when he was working for the Post Office, he could not drive a 
truck, particularly if he had to turn to the left.  He 
described numbness and weakness.  He reported that he had a 
neck brace, which was initially a Philadelphia collar, but 
added that he had not worn any kind of neck brace for many 
years.  It was noted that the veteran was generally able to 
perform all activities of daily living.  On examination, 
range of motion testing of the cervical spine revealed 
flexion to 35 degrees, extension to 25 degrees, right lateral 
flexion to 20 degrees, left lateral flexion to 15 degrees, 
right rotation to 30 degrees, and left rotation to 50 
degrees.  The examiner noted that the veteran had some 
discomfort on range of motion testing, particularly towards 
the end of each motion.  The examiner added that all motions 
of the cervical spine were repeated several times with no 
change in either range of motion or the degree of discomfort.  
Neurologic examination revealed reflexes 2+, with no 
pathologic reflexes in the upper extremities.  Sensation was 
slightly diminished in the upper and lower extremities to 
pinprick and light touch in all dermatomes.  Vibratory sense 
was intact throughout.  Motor strength was slightly 
diminished on the left.  The assessment was residuals of 
cervical spine fracture.  The examiner added that recent 
cervical spine X-rays revealed fusion between C5 and C6, with 
a reversal of the normal cervical lordosis to a slightly 
kyphotic area at C5 and C6, but with no evidence of narrowing 
of the cervical canal at that area.  

The Board finds that the medical evidence as noted above does 
not demonstrate symptoms that warrant a rating in excess of 
20 percent since September 26, 2003.  In this regard, there 
is no medical evidence of forward flexion of the cervical 
spine to 15 degrees or less.  Rather, on VA examination in 
June 2007, the veteran had forward flexion to 35 degrees.

In assessing the extent of his functional impairment, the 
Board has considered the veteran's complaints regarding his 
neck pain.  Although the veteran had pain on range of motion 
testing during the November 2006 and June 2007 VA 
examinations, the June 2007 examiner specifically indicated 
that there was no decrease in range of motion or degree of 
discomfort with repetitive motion.  Moreover, as the revised 
criteria provide that disabilities of the spine are rated 
based on limitation of motion with or without symptoms such 
as pain, the Board finds that, even considering the findings 
of pain on motion, the DeLuca factors do not provide a basis 
for assignment of any higher rating for the veteran's 
cervical spine disability under the General Rating Formula.  

While, under Note (1) of the General Rating Formula, VA must 
also consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the veteran's service-connected cervical spine 
disability, such would not be the case here.  As noted above, 
the veteran is in receipt of 10 and 20 percent ratings for 
weakness in the right and left lower extremities, 
respectively, associated with residuals of cervical spine 
fracture, and 20 percent ratings, each for upper extremity 
weakness associated with residuals of the cervical spine 
fracture.  As such, while the November 2006 VA examiner noted 
decreased pinprick sensation in the right hand thumb and 
middle finger, and the June 2007 VA examiner noted slight 
diminished sensation in the upper and lower extremities to 
pinprick and light touch in all dermatomes, the Board finds 
that the aforementioned  neurological impairment is 
contemplated in the evaluations assigned for weakness in each 
of the extremities, and to consider these symptoms again in 
evaluating the cervical spine disability during the period in 
question would be "pyramiding" in violation of 38 C.F.R. 
§ 4.14.

Also, as there is no medical evidence of IVDS during the 
period in question, rating criteria specific to rating IVDS 
(i.e., as set forth in the Formula for Rating IVDS on the 
Basis of Incapacitating Episodes) are not applicable.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a rating in excess of 20 
percent under the applicable rating criteria for the period 
since September 26, 2003.




3.  Both Periods

Additionally, the Board finds that there is no showing that 
the veteran's service-connected cervical spine disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the November 2002 SOC).  In this regard, the Board notes that 
this disability, alone, has objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings).  The November 2006 VA 
examiner noted that the veteran's spine problems had 
significant effects on his occupational activities, in that 
he had decreased mobility, decreased strength in the upper 
extremity, and pain, this opinion is clearly based on both 
the cervical and lumbar spine disabilities.  There also is no 
objective evidence that the service-connected cervical spine 
disability has warranted frequent periods of hospitalization 
since the date of the claim for an increased rating, or that 
the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell, 9 Vet. App. at 
338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 
227.

For all the foregoing reasons, there is no basis for "staged 
rating" of this disability, pursuant to Hart (cited to 
above), and the claim for increase must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
assignment of any higher rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56. 




ORDER

An initial rating in excess of 10 percent for lumbar muscle 
strain, for the period from March 8, 2001 to June 19, 2007, 
is denied.  

A 40 percent rating for lumbar muscle strain, from June 19, 
2007, is granted, subject to the legal authority governing 
the payment of VA compensation.    

An initial rating in excess of 10 percent for a right ankle 
disability is denied.

An increased rating for residuals of a cervical spine 
fracture, currently evaluated as 20 percent disabling, is 
denied.




REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim remaining on appeal is warranted, even 
though such will, regrettably, further delay an appellate 
decision on that claim. 
 
Review of the claims file reveals that there may be pertinent 
Federal records outstanding.  In this regard, a January 2004 
record of VA treatment reflects that the veteran is in 
receipt of SSDI.  However, no records regarding a claim for 
disability benefits with the SSA have been associated with 
the claims file.  Records of VA treatment suggest that these 
records are pertinent to the claim for service connection for 
sleep apnea, as a September 2002 record of treatment reflects 
that the veteran was temporarily laid off work until his 
severe daytime sleepiness could be better evaluated and 
treated, and the assessment was that obstructive sleep apnea 
may be contributing to the veteran's sleep dysfunction and, 
in a November 2002 letter, the veteran's VA physician 
reported that he was unable to work due to sleep apnea.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  

Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of any SSA decision regarding the 
claim for disability benefits pertinent to the claim 
remaining on appeal, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

In addition to the foregoing, the Board notes that the 
veteran has argued that his sleep apnea is related to his 
obesity, which, he claims, is related to his service-
connected physical disabilities, which prevent him from 
performing adequate levels of exercise, and his service-
connected PTSD, which causes him to overeat.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The veteran was afforded a VA examination to evaluate sleep 
apnea in December 2006.  The examiner noted that PTSD may 
contribute to an overall feeling of ill health, and the 
veteran stated that he had not been able to lose weight due 
to PTSD.  The examiner noted that the veteran's weight 
contributed to the severity of obstructive sleep apnea, but 
that the obstructive sleep apnea seemed to be controlled.  
The examiner added that the veteran was deconditioned due to 
his weight, which could also contribute to an overall sense 
of fatigue.  

The same examiner again evaluated the veteran in April 2007.  
The report of that examination noted that the veteran had arm 
and leg weakness which prevented him from walking and 
exacerbated his weight gain.  The impression was obstructive 
sleep apnea on CPAP, with persistent fatigue despite adequate 
treatment of obstructive sleep apnea in the setting of PTSD.  
The examiner noted that the veteran was unable to exercise 
due to pain and his past neck injury, and that the veteran 
had increased food intake during PTSD panic attacks.  

As noted above, 38 C.F.R. § 3.310(a) permits service 
connection for disability that is proximately due to or the 
result of a service-connected disability, or for the degree 
of disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  In 
December 2006, the examiner noted that the veteran's weight 
contributes to the severity of his obstructive sleep apnea, 
however, he also described that condition as controlled.  In 
April 2007, the same examiner indicated that the veteran had 
increased food intake during PTSD panic attacks, and that his 
hand and arm weakness prevented him from walking, which 
exacerbated his weight gain.  While these examination reports 
suggest that the service-connected physical and psychiatric 
disabilities contribute to his sleep apnea, there is no clear 
opinion regarding whether it is at least as likely as not 
that the veteran's sleep apnea is aggravated by his physical 
and/or psychiatric disabilities, and, if, so the degree of 
such aggravation.  

As such, the Board finds that a supplemental medical opinion 
to resolve the medical relationship, if any, between current 
sleep apnea and the veteran's service-connected physical and 
psychiatric disabilities, would be helpful in resolving the 
claim remaining on appeal.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO should arrange for the veteran to 
undergo VA examination only if the April 2007 VA examiner is 
not available, or the designated physician is unable to 
provide the requested opinion without examining the veteran.  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of the claim (as adjudication will be based on the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.
 
Prior to obtaining further medical opinion evidence, the RO 
should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Bedford VA 
Medical Center (VAMC) dated from March 1997 to March 2001, 
and the Boston VAMC (to include the Brockton and West Roxbury 
campuses) dated from March 2000 to October 2006.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records from the above-named facilities, 
since October 2006, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  The RO's  adjudication of the claim should include 
consideration of the current version of 38 C.F.R. § 3.310(a) 
(revised in October 2006).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's sleep apnea from the Bedford 
VAMC, since March 2001, and the Boston 
VAMC (to include the Brockton and West 
Roxbury campuses), since October 2006.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits 
pertinent to the claim remaining on 
appeal, as well as copies of all medical 
records underlying that determination.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should forward the claims file to the 
examiner that examined the veteran in 
April 2007, if available.  

The examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that the veteran's sleep 
apnea (a) was caused, or (b) is 
aggravated by any or all of the veteran's 
service-connected disabilities.  If 
aggravation of the nonservice-connected 
disability by any service-connected 
disability is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  

The physician should set forth all 
examination findings, along with complete 
rationale the conclusions reached, in a 
printed (typewritten) report.

If further examination of the veteran is 
deemed necessary, the RO should arrange 
for the veteran to undergo VA 
examination, by an appropriate physician, 
to obtain the requested opinion.. The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

6.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.  The RO's  
adjudication of the claim should nclude 
consideration of the current version of 
38 C.F.R. § 3.310(a) (revised in October 
2006).

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


